        Case 5:20-cv-00763-MHH Document 1 Filed 06/01/20 Page 1 of 15                      FILED
                                                                                  2020 Jun-02 AM 10:57
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION


MELISSA FENDLEY,

      Plaintiff,
                                              CASE NO:
vs.

CITY OF CULLMAN,
a municipal corporation,

     Defendant.
____________________________________/

                                  COMPLAINT

      Plaintiff, MELISSA FENDLEY, (“Plaintiff”), through undersigned counsel,

hereby files this Complaint and sues the City of CULLMAN, Alabama for

injunctive relief, attorney’s fees and costs pursuant to the Americans with

Disabilities Act and the Rehabilitation Act of 1973 and alleges:

                        JURISDICTION AND PARTIES

      1.     This is an action for declaratory and injunctive relief pursuant to Title

II of the Americans with Disabilities Act, (hereinafter referred to as the “ADA”) 42

U.S.C. '' 12131-12134, and its implementing regulation, 28 C.F.R. Part 35, as well

as ' 504 of the Rehabilitation Act of 1973, as amended, 29 U.S.C. '701 et seq. (“the

Rehabilitation Act”). This Court is vested with original jurisdiction under 28

U.S.C §§1331 and 1343.

                                          1
          Case 5:20-cv-00763-MHH Document 1 Filed 06/01/20 Page 2 of 15




         2.   Venue is proper in this Court, the Southern Division of the Northern

District of Alabama pursuant to 28 U.S.C. §1391 (B) and Local Rules of the

United States District Court for the Northern District of Alabama.

         3.   Plaintiff,   MELISSA    FENDLEY       (hereinafter     referred   to   as

“FENDLEY”) is a resident of Warrior, Alabama and is a qualified individual with

a disability under the ADA, and cares for her minor grandchildren during the day

while her daughter works. FENDLEY suffers from what constitutes a “qualified

disability” under the Americans With Disabilities Act of 1990, (“ADA”) and all

other applicable Federal statutes and regulations to the extent that she suffers from

paraplegia and requires a wheelchair for mobility. Prior to instituting the instant

action, FENDLEY visited the Defendant’s premises at issue in this matter with her

grandchildren, and was denied full, safe and equal access to the subject properties

due to their lack of compliance with the ADA and more specifically, the barriers to

access listed in Paragraph 22, below, that she personally encountered. FENDLEY

continues to desire and intends to visit the Defendant’s premises but continues to

be denied full, safe and equal access due to the barriers to access that continue to

exist.

         4.   The Defendant, The City of CULLMAN (hereinafter referred to as

“Defendant”) is a municipal corporation conducting business in the State of

Alabama. Upon information and belief, Defendant is the operator, owner and/or



                                          2
         Case 5:20-cv-00763-MHH Document 1 Filed 06/01/20 Page 3 of 15




lessee of the programs, services and activities offered by CULLMAN as well as

the facilities, real properties and improvements which are the subjects of this

action, namely: the Heritage Park Complex, Depot Park, Ingle Park, Stiefelmeyer

Park, East Side/Lions Club Park, Cullman Gymnastics and Cheer Academy,

Nesmith Park,       Cullman City Hall, and Downtown Public Parking located in

Cullman, Alabama (hereinafter referred to as the “public services” or "subject

facilities").

       5.       All events giving rise to this lawsuit occurred in the Northern District

of Alabama.

COUNT I-VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

       6.       Plaintiff re-alleges and re-avers the allegations contained in

Paragraphs 1-5 as if expressly contained herein.

       7.       On or about July 26, 1990, Congress enacted the Americans With

Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq.

       8.       In Title II of the ADA, Congress provided that no qualified individual

with a disability shall, by reason of such disability, be excluded from participation

in or be denied the benefits of a public entity, or be subjected to discrimination by

any such entity.




                                             3
           Case 5:20-cv-00763-MHH Document 1 Filed 06/01/20 Page 4 of 15




         9.       "Public entity” is defined as “any state or local government” or “any

department, agency…..of a state…..or local government.” 42 U.S.C. §

12131(1)(A) and (B).

         10.      Title II of the ADA also requires that a public entity shall take

appropriate steps to ensure that communications with applicants, participants, and

members of the public with disabilities are as effective as communications with

others 28 C.F.R. §35.160(a).

         11.      Discrimination occurs when a person with a disability is “excluded”

from participation in or [is] denied the benefits of the services, programs or

activities of a public entity…” 42 U.S.C. § 12132.

         12.      The U.S. Department of Justice (“DOJ”) has promulgated federal

regulations to implement the ADA. In addition, the ADA Accessibility Guidelines

(“ADAAG”) establishes the standards to which public entities must conform in

order to comply with the ADA. The ADAAG (ADA Standards for Accessible

Design, 36 CFR Part 1191, Appendices B and D)1 applies to the Defendant’s

facilities at issue in this matter, regardless of whether they are of new or old

construction, since removal of these barriers described herein are readily



1
  Plaintiff recognizes that compliance with the earlier version of ADAAG codified at 28 CFR Part 36, Appendix A
can provide safe harbor to the Defendant with regard to the new ADAAG in effect as of March 15, 2012. However,
with respect to the specific barriers to access alleged in Paragraph 22, herein below, Plaintiff asserts the Defendant
has not complied with either the old 1991 ADAAG or the new version cited herein and the failure to do so has
rendered many programs, services and activities offered by Defendant at the subject public facilities (perhaps all of
them) inaccessible to wheelchair users such as Plaintiff.


                                                          4
         Case 5:20-cv-00763-MHH Document 1 Filed 06/01/20 Page 5 of 15




achievable and not unduly burdensome within the meaning of the ADA. 42 U.S.C.

§§ 12134(c) and 12204.

       13.    Defendant was required to have completed structural changes in the

subject facilities over twenty-five years ago, and, in any event, no later than

January 26, 1995. Defendant has failed to complete the required structural changes

to achieve equal program, service or activity access to the public services and

subject facilities.

       14.    Defendant has known for over twenty-five years of its duties and

obligations under Title II of the ADA to complete the necessary and required

structural changes. Defendant has arbitrarily and intentionally refused to complete

the necessary and required structural changes to the subject facilities by the

January 26, 1995 date as mandated by federal law.

       15.    Defendant’s failure to have fully implemented all structural

modifications at the subject facilities has denied and continues to deny Plaintiff

full, safe and equal access to Defendant’s programs, services and activities that are

otherwise available to persons without disabilities at the subject facilities.

       16.    Defendant has engaged in conduct and acts of omission that subject

Plaintiff to discrimination solely on the basis of her disability. Defendant directly

participated in or acquiesced in the conduct or acts of omission described in this




                                           5
        Case 5:20-cv-00763-MHH Document 1 Filed 06/01/20 Page 6 of 15




Complaint. Defendant’s discrimination against Plaintiff solely on the basis of her

disability has been, and continues to be, arbitrary, knowing and intentional.

       17.    Under Title II of the ADA, the programs, services and activities of

public entities must be accessible to people with disabilities unless that would

cause a “fundamental alteration” to the program or activity or constitute an “undue

financial and administrative burden” to the entity. 28 C.F.R. §35.149-150. It is the

burden of the entity to prove that compliance would result in such fundamental

alteration or financial burden. Further, any decision that compliance would result

in alteration or burden must be made after “considering all resources available for

use in the funding of operation of service, program, or entity, and must be

accompanied by a written statement of the reasons for reaching that conclusion” 28

C.F.R. §35.150(a)(3). Defendant cannot meet this burden.

       18.    Plaintiff was subjected to discrimination when she attempted to access

the subject facilities and avail herself to the programs and services offered at and

by Defendant in December of 2019. Plaintiff continues to desire to return and

therefore will continue to suffer discrimination by Defendant in the future as the

violations and lack of equal and safe access to the programs, services and activities

at the subject facilities continues to exist.

       19.    Defendant has discriminated against Plaintiff by denying her full and

equal enjoyment of benefits of a service, program or activity conducted by a public



                                                6
         Case 5:20-cv-00763-MHH Document 1 Filed 06/01/20 Page 7 of 15




entity as prohibited by 42 U.S.C. §12101 et seq., and by failing to remove

architectural barriers pursuant to 28 CFR §§35.150 and 35.151.

       20.    Defendant has discriminated, and continues to discriminate against the

Plaintiff, and others who are similarly situated, by denying access to, and full and

equal enjoyment of goods, services, facilities, privileges, advantages and/or

accommodations at the subject facilities in derogation of Title II of the ADA, 42

U.S.C. § 12101 et seq.

       21.    Plaintiff has been subjected to discrimination and has suffered an

injury in fact due to the lack of wheelchair access to the subject public services and

facilities.

       22.    Defendant is in violation of 42 U.S.C. § 12101 et seq. and 28 C.F.R. §

36.302 et seq. and is discriminating against Plaintiff due to the following

violations, inter alia:

              Heritage Park Complex

         i.   A number of accessible parking spaces that are signed as
              van accessible are not van accessible and lack sufficient
              width for a wheelchair user with a lift or ramp equipped
              vehicle.
        ii.   The paint that designates accessible parking spaces is
              faded and difficult to see allowing other vehicles to block
              a wheelchair user from her vehicle.




                                           7
   Case 5:20-cv-00763-MHH Document 1 Filed 06/01/20 Page 8 of 15




 iii.   None of the tables in the front entry pavilion have
        wheelchair accessible knee clearance.
 iv.    The two small gazebos near the front entry pavilion have
        tables with no wheelchair accessible knee clearance due
        to the built in benches.
  v.    The baseball grandstands in all of fields have no
        wheelchair accessible seating.
 vi.    There is no wheelchair accessible route to the volleyball
        area.
vii.    There is no wheelchair accessible route to the picnic
        tables in the dog park.
viii.   The drinking fountain at the restrooms building has a
        spout that is positioned too close to the edge of the
        fountain and too close to the mounting wall to be
        accessible.
 ix.    The Men’s and Women’s restrooms have no accessible
        signage.
  x.    Women’s Restroom: The accessible toilet compartment
        does not allow for a side transfer. There is no rear grab
        bar in the accessible toilet compartment and the toilet seat
        is too high. The hot water and drain pipes at the lavatory
        are not insulated. The paper towel dispenser is out of
        reach.




                                      8
 Case 5:20-cv-00763-MHH Document 1 Filed 06/01/20 Page 9 of 15




Depot Park
 i.      None of the picnic tables are located on a wheelchair accessible route.
ii.      None of the picnic tables have wheelchair accessible knee clearances.

Ingle Park

 i.      None of the parking spaces containing some indicia of accessibility
         have raised accessible signage and some lack an adjacent access aisle
         necessary for a wheelchair user.
ii.      None of the picnic tables have wheelchair accessible knee clearances.

Stiefelmeyer Park

 i.      There is no wheelchair accessible route from the on-street parking to
         the picnic tables.
ii.      There is no wheelchair accessible route to the children’s play areas.


East Side Park/ Lions Club Park

        i.   There is no accessible on-street parking contiguous to the park
             entry on either street.
       ii.   There are no wheelchair accessible routes to any of the picnic
             tables.
      iii.   None of the picnic tables have accessible knee clearances for a
             wheelchair user.
      iv.    There is no wheelchair accessible route to any of the children’s play
             equipment.

Cullman Gymnastics and Cheer Academy




                                       9
 Case 5:20-cv-00763-MHH Document 1 Filed 06/01/20 Page 10 of 15




  i.   There are an insufficient number of accessible parking spaces in the
       parking areas in front and on the right side of the building.

 ii.   The single van accessible parking space located at the building entry
       has no raised accessible signage.

Nesmith Park

  i.   There are no accessible or van accessible parking spaces in either of
       the two parking areas.
 ii.   Upon information and belief, the swimming pool has no lift or other
       accessible means of entry.
iii.   Upon information and belief, the public toilet rooms lack accessible
       fixtures, dispensers and features as well as wheelchair maneuvering
       clearances.

   Cullman City Hall

  i.   Women’s Restroom: There is insufficient clear floor space for a
       wheelchair user to enter and exit the restroom. The lavatories have
       knob type faucet controls and the hot water and drain pipes are not
       insulated. The mirrors are mounted too high for a wheelchair user.

City of Cullman-Public Parking

  i.   There are an insufficient number of on-street accessible parking spaces
       in downtown Cullman.
 ii.   The on-street accessible parking space located at the corner of 3rd
       Avenue and 4th Street has no access aisle for wheelchair users and the
       signage is mounted too low to be visible over parked cars.


                                    10
         Case 5:20-cv-00763-MHH Document 1 Filed 06/01/20 Page 11 of 15




      iii.    The van accessible parking space in front of “If the Shoe Fits” has
              signage that is mounted too low and cannot be seen over a parked
              vehicle.
      iv.     Parking Deck – 305 3rd Ave SW: The two accessible parking spaces on
              the lower level do not have access aisles for a wheelchair user and also
              lack raised accessible signage. The two accessible parking spaces on
              the upper level also do not have access aisles for a wheelchair user and
              lack raised accessible signage.
         v.   There are no accessible parking spaces in the parking area surrounding
              the Festhale Farmer’s Market.

      23.     There are other current barriers to access and violations of the ADA at

the subject facilities which were not specifically identified herein as the Plaintiff is

not required to engage in a futile gesture pursuant to 28 C.F.R. §36.501 and, as

such, only once a full inspection is performed by Plaintiff or Plaintiff’s

representatives can all said violations and barriers to access be identified.

      24.     The Plaintiff has been obligated to retain the undersigned counsel for

the filing and prosecution of this action. Plaintiff is entitled to have her reasonable

attorney’s fees, costs and expenses paid by Defendant pursuant to 42 U.S.C. §

12205.

      25.     Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority

to grant Plaintiff injunctive relief, including an Order to alter the subject programs,

services and facilities to make them readily accessible to, and useable by,



                                           11
        Case 5:20-cv-00763-MHH Document 1 Filed 06/01/20 Page 12 of 15




individuals with disabilities to the extent required by the ADA, and closing the

subject programs, services and facilities until the requisite modifications are

completed.

       WHEREFORE, the Plaintiff demands judgment against Defendant and

requests the following injunctive and declaratory relief:

       A.     That the Court declare that the programs, services and facilities
              owned, operated and administered by Defendant, are violative of the
              ADA;

       B.     That the Court enter an Order directing Defendant to alter its
              programs, services and facilities to make them accessible to and
              useable by individuals with disabilities to the full extent required by
              Title II of the ADA;

       C.     That the Court enter an Order directing Defendant to evaluate and
              neutralize its policies and procedures towards persons with disabilities
              for such reasonable time so as to allow Defendant to undertake and
              complete corrective procedures;

       D.     That the Court award reasonable attorney’s fees, costs (including
              expert fees) and other expenses of suit, to the Plaintiff; and

       E.     That the Court award such other and further relief as it deems
              necessary, just and proper.

        COUNT II – VIOLATION OF THE REHABILITATION ACT

       26.    Plaintiff re-alleges and incorporates by reference, as if fully set forth

again herein, the allegations contained in paragraphs 1 through 5 of this Complaint.

       27.    As more fully described above, Plaintiff is an individual with a

disability.



                                          12
       Case 5:20-cv-00763-MHH Document 1 Filed 06/01/20 Page 13 of 15




      28.     Furthermore, the Plaintiff is an Alabama resident who does or would

like to frequent the subject facilities that are currently inaccessible as described

above and herein and is otherwise qualified to use and enjoy the programs, services

and benefits provided by Defendant in the City of CULLMAN.

      29.     Defendant’s acts and omissions that result in unequal access to the

programs, services, facilities and activities provided by Defendant as alleged

herein are in violation of Section 504 of the Rehabilitation Act as codified in 29

U.S.C. § 794 et seq., and the regulations promulgated thereunder which are

codified in 34 C.F.R. § 104 et seq. Defendant is the direct recipient of federal

funds sufficient to invoke the coverage of Section 504 and is unlawfully and

intentionally discriminating against Plaintiff on the sole basis of the disabilities of

Plaintiff. Upon information and belief, the public programs, services and activities

at issue in this cause at the subject facilities have benefited from federal financial

assistance.

      30.     Solely by reason of disability, Plaintiff has been, and continues to be,

excluded from participation in, denied the benefit of, and subjected to

discrimination in her attempts to receive full, safe and equal access to the

programs, services and activities offered by Defendant.

      31.     Defendant is in violation of Section 504 of the Rehabilitation Act, as

amended, 29 U.S.C. §794 and is discriminating against the Plaintiff due to the



                                          13
        Case 5:20-cv-00763-MHH Document 1 Filed 06/01/20 Page 14 of 15




violations detailed in paragraph 22 above, which are incorporated herein by

reference.

      32.    Upon information and belief, there are other current violations of the

Rehabilitation Act in CULLMAN and only once a full inspection is performed by

Plaintiff or Plaintiff’s representatives can all said violations be identified.

      WHEREFORE, the Plaintiff demands judgment against Defendant and

requests the following injunctive and declaratory relief:

      A      That this Court accept jurisdiction of this case and declare that the
             programs, services and facilities owned, operated and administered by
             Defendant are discriminatory and are violative of the Rehabilitation
             Act;

      B.     That the Court enter an order requiring Defendant to alter its
             programs, services and facilities to comply with federal law and
             regulations to make them accessible to and usable by individuals with
             disabilities to the extent required by the Rehabilitation Act;

      C.     That the Court enter an order directing Defendant to evaluate and
             neutralize its policies, practices, and procedures toward individuals
             with disabilities, for such reasonable time so as to allow Defendant to
             undertake and complete corrective procedures;

      D.     That the Court enter an order mandating that Defendant undertake a
             self-evaluation and that such evaluation contain a description of all of
             Defendant’s programs, services and facilities; a review of all policies
             and practices that govern the administration of such programs,
             services and facilities; and an analysis of whether the policies and
             practices regarding such administration adversely affect the full
             participation of and use by individuals with disabilities;

      E.     That the Court enter an order mandating Defendant to expeditiously
             make all reasonable and appropriate modifications in its policies,
             practices and procedures, provide effective signage, remove all

                                            14
      Case 5:20-cv-00763-MHH Document 1 Filed 06/01/20 Page 15 of 15




           architectural barriers that would not cause an undue financial or
           administrative burden or cause a fundamental alteration to the
           program or activity, provide alternative means when necessary; and,
           otherwise, take all such steps as are reasonable and necessary to
           ensure that persons with disabilities are no longer excluded, denied
           services, segregated or otherwise treated differently and discriminated
           against at the subject facilities;

     F.    Awarding reasonable attorney fees, expert fees, costs, and expenses to
           the Plaintiff;

     G.    Retaining jurisdiction of this case until Defendant has fully complied
           with the orders of this Court and awarding such other, further or
           different relief, as the Court deems necessary, just and proper.

     Dated this 1st day of June, 2020

                                    Respectfully submitted,


                                    By: s/ Edward I. Zwilling
                                    Edward I. Zwilling, Esq.
                                    Alabama State Bar No.: ASB-1564-L54E



OF COUNSEL:
Law Office of Edward I. Zwilling, LLC
4000 Eagle Point Corporate Drive
Birmingham, Alabama 35242
Telephone: (205) 822-2701
Email:      edwardzwilling@zwillinglaw.com




                                        15
